Clark, J.
In defendant’s automobile, plaintiff was a passenger for hire. With her, in the rear seat, was her niece, Phoebe Davis, 15 years of age and without experience in driving automobiles. Mr. Franston rode with defendant in the front seat.. During the trip, Phoebe wanted to drive the car. Defendant, consenting, stopped the car. Franston and Phoebe got out. Phoebe took the driver’s seat, defendant sitting beside her. Franston sat with plaintiff. Of this, plaintiff testified:
“Q. Did you know at that time that Phoebe Davis had never driven a car?
“A. Why, not to my knowledge, I never had.
“Q. She never had driven a car to your knowledge?
“A. No, sir.
‘*Q. You never saw her have hold of a wheel?
“A. No, sir.
“Q. What did you say at that time when they stopped the car and she got out?
“A. I said if she drove the car, I would walk.
“Q. What else did you say?
“A. I said she would have us all killed.
“Q. And you really believed that, did you?
“A. I thought something about it or I wouldn’t have said that, because she was inexpérieneed.
“Q. And you knew she was. inexperienced?
“A. I knew she was. She was just a young kid.
“Q. You knew she had never driven a. car before?
“A. No, sir.
“Q. At least you had never seen her drive a car?
*257“A. I had never seen her drive a car, no, sir. Her father did not have a car; nor any of her people.
“Q. You didn’t get out and walk, did you?
“A. No.
“Q. You stuck by the hind seat, didn’t you?
“A. Yes, sir. * * * She took hold of the wheel and we proceeded. We hadn’t gone very far until she tipped us over, about three blocks as near as I can imagine.”
Plaintiff was injured. Of the cause of the accident plaintiff expressed the opinion that “she turned out too far” and said—
“She turned back into the road again to pass this large car and she turned out again ,and back into the road and when she turned back into the road the second time the car overturned.”
Defendant’s negligence was said to be the permitting the girl, inexperienced in driving, to drive the automobile. When plaintiff rested, counsel for defendant made a motion for a directed verdict .oh the ground that no actionable negligence had been shown and that, in any event, plaintiff was guilty of contributory negligence as a matter of law. A verdict whs directed and judgment for defendant entered. This, plaintiff says, was error.
The record and the testimony quoted show that just after passing another automobile. and turning back into the road, and while the girl, said to be without experience in driving, was driving, an accident happened, but they do not show that the driving of the girl, so permitted by defendant, was the proximate cause of plaintiff’s injury — do not bring the cause of the accident out of the realm of conjecture. Defendant’s liability may not be assumed merely because an accident happened while this girl was driving. No presumption of negligence is raised by the mere happening of an accident or proof of injury resulting *258therefrom. Massachusetts Bonding & Ins. Co. v. Park, 197 Mich. 142; Burghardt v. Railway, 206 Mich. 545.
It is said that defendant made the statement that he was at fault for letting the girl drive the car. But this is an admission of a rule of law which the court is not bound to accept if satisfied that no right of action appears. See City of Detroit v. Beckman, 34 Mich. 125.
Rulings as to admission of evidence are questioned, but we find no reversible error.
Judgment affirmed.
Fellows, C. J., and Stone and Sharpe, JJ., concurred with Clark, J.